Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                  DETAILED ACTION
1.  Applicant’s election without traverse of Group I claims (34-36) in the reply filed on April 06, 2021 is acknowledged.
                                             Status of the Application
2. Claims 34-36 and the claims 37-54 as amended are considered for the examination. Claims 1-33 were canceled. In view of the amendment of claims 37-54, the restriction requirement is moot.
                                                         Priority
3. This application filed on December 18, 2018 is a CON of US 13/250,083 filed on September 30, 2011 which is a CON of US 11/897,939 filed on August 31, 2007 which claims priority benefit of US 60/841,843 filed on August 31, 2006.
                                        Nonstatutory Double Patenting
4.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.  uspto. gov/ patents/ process/ file/efs /guidance/eTD-info-I.jsp.
A.  Claims 34-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,053,191 (hereafter ‘191) Although the conflicting claims are not identical, they are not patentably distinct from 
B.  Claims 34-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-58 of U.S. Patent No. 10,202,608  (hereafter ‘608) Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims drawn to a composition comprising plurality of double-stranded nucleic acids each fragment comprising a restriction enzyme recognition site at its 3’ and 5’ ends, assembling the fragments upon digestion with restriction enzymes to form a predetermined sequence and the dependent claims reciting a vector having restriction recognition sites and linearizing vector, type IIS restriction enzymes recognition sites, selectable markers, activation sequence are within the scope of the claims in the patent ‘608. The only variation is that the claims in the patent disclose a method using the composition of the instant claims, which is considered obvious over the claims in the patent ‘608 and coextensive in scope.
                        Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


        A.   Claims 34-54 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Church et al. (WO 2006/044956).
     Church et al. teach a composition of claims 34-36, for generating a nucleic acid having a predetermined sequence comprising a plurality of double-stranded nucleic acid fragments and consecutive to each other (see at least page 95, line 12-34, page 96, line 1-34, page 97, line 1-23, page 54, line 17-30, page 5, line 16-26, page 7, line 19-29), wherein church et al. teach that each fragment has a first restriction enzyme recognition  site at its 3’ end and a second restriction enzyme recognition site at its 5’ end, wherein the first and the second restriction enzyme recognition sites are  different or same and upon digestion with the restriction enzymes and assembly, the plurality of digested double-stranded nucleic acid fragments form the nucleic acid having predetermined sequence (see at least page 54, line 17-30, page 81, line 3-31). 
          With reference to claim 37, 40, Church teach that the composition further comprises a vector, wherein  the vector is linearized and has restriction recognition site (see entire document, at least page 86, line 2-28).

        With reference to claims 41, 49-53, Church et al. teach that the linearized vector comprises at its 3’ end a coding sequence of a first marker gene 5’ of a first restriction site and at its 5’ end a coding sequence of a second marker gene 3’ of a second restriction site, wherein the first and the second marker genes are antibiotic resistance genes, selectable markers and the first and second marker are regulated by a first and second activation sequence which is a promoter, terminator or fragment thereof (see entire document, at least page 23, line 1-16).
 With reference to claims 42-44, Church et al. teach one or more restriction enzyme recognition sites are type II or type IIS restriction recognition sites and the plurality of double-stranded nucleic acid fragments are cloned nucleic acids (see entire document, at least page 54, line 25-30, page 22, line 22-28).
With reference to claims 45-48, Church et al. teach that the plurality of the double stranded nucleic acid fragments are cloned nucleic acids or PCR-derived nucleic acid and are at least 1kb or 50 kb in length (see entire document, at least page 8, line 12-18).

          B.  Claims 34-36 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schatz et al. (EP 1411122).
     Schatz et al. teach a composition of claims 34-36, for generating a nucleic acid having a predetermined sequence comprising a plurality of double-stranded nucleic acid fragments and consecutive to each other wherein Schatz et al. teach that each fragment has a first restriction enzyme recognition site at its 3’ end and a second restriction enzyme recognition site at its 5’ end, wherein the first and the second restriction enzyme recognition sites are  different or same and upon digestion with the restriction enzymes and assembly, the plurality of digested double-stranded nucleic acid fragments form the nucleic acid having predetermined sequence (see at least para 0045-0054).  For all the above the claims are anticipated.
                                                      Conclusion
            No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair- my. uspto. gov/ pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637